DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application 16/611,354 filed on 11/6/2019.
Claims 1-17 and 26-33 have been examined and are pending in this application. As per Preliminary Amendment filed on 11/6/2019, claims 18-25 were canceled and claims 26-33 have been added. Claims 1-17 and 26-33 are pending in this application. 
The examiner notes the IDS filed on 11/6/2019, 11/6/2020 and 12/9/2021 has been considered. 

Claim Objections
Claims 1, 4, 9, 12, 13, 17 are objected to because of the following informalities:  
Regarding Claims 1, 4, 9, 12, 13, 17; claims 1, 4, 9, 12, 13, and 17 recites the term “driver’s”.  The examiner notes for better clarity to remove the possession of driver’s (i.e. driver).   Appropriate correction is required.







Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the “a management system”, “a reservation subsystem”, “an access control subsystem” in claims 1, 3, 6, 8, and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-33 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding Claim 26; Claim 26 recites “[one or more] computer-readable storage medium”.  Under a recent precedential opinion, the scope of the recited “computer readable storage medium” encompasses transitory media such as signals or carrier waves, where, as here the Specification does not limit the computer readable storage medium to non-transitory forms (see US-PGPUB specification: [0074]: Fig 7 illustrates an example non-transitory computer readable medium” but in [0075]:”computer-readable medium” and [0094]: example one or more computer readable storage medium”) .  See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (PTAB 2013) (precedential) (holding recited machine-readable storage medium ineligible under § 35 U.S.C. 101 since it encompassed transitory media).  The Examiner respectfully suggests that the claim be amended to either “One or more non-transitory computer-readable storage medium” or “a computer-readable storage device” to make the claim statutory under 35 USC 101; (emphasis added).  

Regarding claims 27-29; claims 27-29 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons.

Regarding Claim 30; Claim 30 recites “[one or more] computer-readable storage medium”.  Under a recent precedential opinion, the scope of the recited “computer readable storage medium” encompasses transitory media such as signals or carrier waves, where, as here the Specification does not limit the computer readable storage medium to non-transitory forms (see US-PGPUB specification: [0074]: Fig 7 illustrates an example non-transitory computer readable medium” but in [0075]:”computer-readable medium” and [0094]: example one or more computer readable storage medium”).  See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (PTAB 2013) (precedential) (holding recited machine-readable storage medium ineligible under § 35 U.S.C. 101 since it encompassed transitory media).  The Examiner respectfully suggests that the claim be amended to either “One or more non-transitory computer-readable storage medium” or “a computer-readable storage device” to make the claim statutory under 35 USC 101; (emphasis added).  

Regarding claims 31-33; claims 31-33 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons.








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 7, 12, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldman-Shenhar et al. (US 2017/0316533 A1).

Regarding Claim 1;
Goldman-Shenhar discloses an apparatus for autonomous or semi-autonomous driving (Abstract), comprising: 
a management system to be disposed in an autonomous or semi-autonomous vehicle, wherein the management system includes ([0019] - The autonomous vehicle transportation system 102 includes or cooperates with one or more driverless vehicles (the autonomous vehicles 104). Accordingly, the system 102 can include or cooperate with the necessary onboard native processing, control, and computing intelligence and logic of the autonomous vehicles 104. The system 102 may also include one or more backend server systems, which may be cloud-based, network-based, or resident at the particular campus or geographical location serviced by the system 102.);
a reservation subsystem to receive, from a cloud server a reservation of the autonomous or semi-autonomous vehicle for a passenger or a driver ([0019] - The autonomous vehicle transportation system 102 includes or cooperates with one or more driverless vehicles (the autonomous vehicles 104). Accordingly, the system 102 can include or cooperate with the necessary onboard native processing, control, and computing intelligence and logic of the autonomous vehicles 104. The system 102 may also include one or more backend server systems, which may be cloud-based, network-based, or resident at the particular campus or geographical location serviced by the system 102. The system 102 can communicate with the user devices 106 operated by passengers to schedule rides, dispatch vehicles, and the like. In addition, the system 102 can communicate with the security and access system 108, the navigation and map system 110, and/or other compatible systems (not shown in FIG. 1) as needed and [0020] - In accordance with a typical use case scenario, a registered user of the transportation system 102 can create a ride request or reservation via the user device 106 or using any other communication service, system, or device that is compatible with the service provider of the transportation system and [0021] - The transportation system 102 receives the ride request, processes the request, and dispatches an autonomous vehicle (when and if one is available) to pick up the passenger at the designated pickup location and at the appropriate time.), and
an access control subsystem to control access to the autonomous or semi-autonomous vehicle that includes a trust function to gain trust of the passenger or driver with respect to the passenger or driver's data privacy requirements will be met, when the passenger or driver attempts to exercise the reservation (FIG. 3 and [0037]-[0038] - Users can choose driverless rides that accommodate or allow different sharing/privacy levels. This allows users to control who they ride with and what profile information can be shared. For example, the sharing/privacy setting may range from “Public” where user profile data is freely shared, to “Private” where little to no user profile data is shared. A “Social” level can be used to share some information, such as non-sensitive and non-confidential information, and a “Friends” level can be used to selectively share profile information with other users that have been designated or selected by the passenger. This allows each passenger to control who they share information with by inviting known riders or by asking for a private ride. Moreover, different types of rides can be priced differently, and the system 102 allows each user to reserve a specific type of ride that fits within a given budget. For example, a private ride with only one person can be priced at a premium rate, while a public ride that stops frequently to pick up and drop off multiple passengers can be priced at a more economical rate and [0049] – ...a privacy setting field 308... and [0052] -  For example, after processing a reservation (a ride request), the system 102 or a mobile app can generate a verification or access code for the passenger. The verification code can be a single-use code that expires after a predetermined period of time. The verification code can be an alphanumeric string of any length, a numeric code having any number of digits, or the like. The autonomous vehicle 104 can have a keypad or a touchscreen element to obtain a user-entered code from the passenger).





Regarding Claim 2;
Goldman-Shenhar discloses the apparatus to Claim 1.
	Goldman-Shenhar further discloses wherein the received reservation includes data on destination, time of reservation, and a reservation reference ([0020] - In accordance with a typical use case scenario, a registered user of the transportation system 102 can create a ride request or reservation via the user device 106 or using any other communication service, system, or device that is compatible with the service provider of the transportation system. The ride request will typically include a username or user identifier for the passenger (i.e., reservation reference), and indicate the passenger's desired pickup location (or current GPS location), the desired destination location (which may identify a predefined vehicle stop and/or a user-specified passenger destination), and a desired pickup time).

Regarding Claim 4;
Goldman-Shenhar discloses the apparatus to Claim 1.
	Goldman-Shenhar further disclose wherein the trust function, in response to the passenger or driver's attempt to exercise the reservation, is to generate and provide an expected passcode to the passenger or driver ([0052] - For example, after processing a reservation (a ride request), the system 102 or a mobile app can generate a verification or access code for the passenger. The verification code can be a single-use code that expires after a predetermined period of time. The verification code can be an alphanumeric string of any length, a numeric code having any number of digits, or the like. The autonomous vehicle 104 can have a keypad or a touchscreen element to obtain a user-entered code from the passenger).

Regarding Claim 6;
Goldman-Shenhar discloses the apparatus to Claim 1.
	Goldman-Shenhar further discloses wherein the access control subsystem is to further obtain bio-metric data of the passenger or driver, and provide the bio-metric data of the passenger or driver to the cloud server ([0022] - The security and access system 108 can be an independent and distinct subsystem, or it can be integrated with the transportation system 102 and/or any of the other systems described herein. The security and access system 108 may be implemented with one or more backend server systems, which may be cloud-based, network-based, or resident at the particular campus or geographical location serviced by the transportation system 102 and [0036] - The examples that follow assume that the system 102 maintains a list of registered users, and that each registered user can be uniquely identified in some manner (e.g., by username and password, a personal identification code, biometric data, or the like, which can be provided by a personal device, a wearable device or item, a smart device or item, a mobile device, a camera, or any suitably configured electronic device) and [0052] - As another example, a biometric scanner can be installed on the autonomous vehicle 104 to verify the identity of a potential passenger using fingerprint data, eye scanner data, facial recognition data, voice recognition data, or the like).






Regarding Claim 7;
Goldman-Shenhar discloses the apparatus to Claim 1.
	Goldman-Shenhar further disclose wherein the bio-metric data of the passenger or driver comprise a photo, fingerprint, or voice print of the passenger or driver ([0052] – fingerprint).

Regarding Claim(s) 12, 13, and 15; claim(s) 12, 13, and 15 is/are directed to a/an method associated with the apparatus claimed in claim(s) 1, 4, and 6. Claim(s) 12, 13 and 15 is/are similar in scope to claim(s) 1, 4, and 6 and is/are therefore rejected under similar rationale.















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman-Shenhar et al. (US 2017/0316533 A1) in view of Maher et al. (US 2013/0212659 A1).

Regarding Claim 3;
Goldman-Shenhar discloses the apparatus to Claim 1.
([0019] and [0021]).
Goldman-Shenhar fails to explicitly disclose wherein [a system] is further generate and provide a signature of the ... vehicle, and provide the signature to [a server], in response to a request of the [server].
	However, in an analogous art, Maher teaches wherein [a system] is further generate and provide a signature of the ... vehicle, and provide the signature to [a server], in response to a request of the [server]... ([0131] - As illustrated, messages originating from trusted systems, components, and devices included in and associated with the vehicle 100 may be encrypted and/or digitally signed using one or more cryptographic keys (e.g., a key of a public-private cryptographic key pair). Trusted systems receiving the encrypted and/or signed messages 600 may use complementary cryptographic keys to, for example, decrypt, and/or verify the signature associated with, the messages and [0152] - Particularly, the method may be used by a vehicle ECU or a service receiving a communication from a trusted vehicle ECU or service. A communication from an ECU may be received 1000. The communication may be analyzed to determine if the originating ECU is trusted (e.g., whether the communication is a trusted communication). For example, in certain embodiments, the communication may include information indicating that the originating ECU possesses a trusted credential. Determining whether the originating ECU is trusted may involve analyzing the communication to determine that the communication includes an indication (e.g., a digital signature or the like) that the originating ECU possesses a trusted credential 1002. Based on this determination, it may be determined that the communication and the originating ECU are trusted 1004).

One would have been motivated to combine the teachings of Maher to Goldman-Shenhar  to do so as it provides / allows protecting connected vehicles and/or the systems and/or data associated therewith from unauthorized, unwanted, and/or unintended access, use and/or tampering using security, trust, and privacy management techniques (Maher, [0003])

Regarding Claim 26;
Goldman-Shenhar discloses one or more computer-readable storage medium (CRM) comprising a plurality of instructions to cause a cloud server for autonomous or semi-autonomous driving, in response to execution of the instructions a processor of the apparatus ([0019] - The autonomous vehicle transportation system 102 includes or cooperates with one or more driverless vehicles (the autonomous vehicles 104). Accordingly, the system 102 can include or cooperate with the necessary onboard native processing, control, and computing intelligence and logic of the autonomous vehicles 104. The system 102 may also include one or more backend server systems, which may be cloud-based, network-based, or resident at the particular campus or geographical location serviced by the system 102.), to: 
manage reservations of the autonomous or semi-autonomous vehicles by the passengers or drivers, that includes generation and provision of expected passcodes for the passengers or drivers for respective reservations for use by the autonomous or semi-autonomous vehicles to ([0019] - The autonomous vehicle transportation system 102 includes or cooperates with one or more driverless vehicles (the autonomous vehicles 104). Accordingly, the system 102 can include or cooperate with the necessary onboard native processing, control, and computing intelligence and logic of the autonomous vehicles 104. The system 102 may also include one or more backend server systems, which may be cloud-based, network-based, or resident at the particular campus or geographical location serviced by the system 102. The system 102 can communicate with the user devices 106 operated by passengers to schedule rides, dispatch vehicles, and the like. In addition, the system 102 can communicate with the security and access system 108, the navigation and map system 110, and/or other compatible systems (not shown in FIG. 1) as needed and [0020] - In accordance with a typical use case scenario, a registered user of the transportation system 102 can create a ride request or reservation via the user device 106 or using any other communication service, system, or device that is compatible with the service provider of the transportation system and [0021] - The transportation system 102 receives the ride request, processes the request, and dispatches an autonomous vehicle (when and if one is available) to pick up the passenger at the designated pickup location and at the appropriate time and [0037]-[0038] - Users can choose driverless rides that accommodate or allow different sharing/privacy levels. ... and [0049] – ...a privacy setting field 308... and [0052] -  For example, after processing a reservation (a ride request), the system 102 or a mobile app can generate a verification or access code for the passenger. The verification code can be a single-use code that expires after a predetermined period of time. The verification code can be an alphanumeric string of any length, a numeric code having any number of digits, or the like. The autonomous vehicle 104 can have a keypad or a touchscreen element to obtain a user-entered code from the passenger); and 
manage the data privacy requirements of the passengers or drivers that includes provision of the data privacy requirements of the passengers or drivers to respective reserved autonomous or semi-autonomous vehicles ([0041] - The system 102 responds to the selected ride type designation by implementing and providing certain passenger security, passenger safety, vehicle management, and/or passenger privacy features for the requested ride, wherein the provided features are determined or influenced by the selected ride type designation and [0052] - The following description assumes that the system 102 and/or the autonomous vehicle 104 has obtained or has access to the details of a ride request or reservation, such as a user identifier, payment options, sharing/privacy preferences, and the like. Thus, the system processes a ride request for a requesting passenger, dispatches an autonomous vehicle 104 to the pickup location for that passenger, or schedules a vehicle dispatch at the appropriate time (which may be needed for reservations made in advance)); and 
the respect reserved autonomous or semi-autonomous ([0019] and [0041] and [0052]).
Goldman-Shenhar fails to explicitly disclose wherein the respective reserved autonomous or semi-autonomous vehicles use the provided data privacy requirements to regulate collection, retention, or sharing of data associated with the passengers or drivers.
However, in an analogous art, Maher teaches wherein the respective ...vehicles use the provided data privacy requirements to regulate collection, retention, or sharing of data associated with the passengers or drivers. (Maher, [0141] - As illustrated, a privacy management system 110 and/or other ECU included in a vehicle 100 may store policy information 700 (e.g., in the form of control programs such as those described in the '693 application). In certain embodiments, the policy information 700 may be generated by a system or device associated with a user and/or by a trust and privacy management system (not shown). The policy information 700 may, among other things, identify and articulate what entities may access PII 802 derived and/or generated by systems, components, and devices included in the vehicle 100 and how such PII 802 may be used. In certain embodiments, the policy information 700 may articulate what kinds of PII 802 may be distributed to external services and systems 806. PII 802 may include a variety of personal information including, without limitation, personal identification information, usage information, location information, vehicle settings information, information generated by vehicle sensors, and/or any other types of personal information).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Maher to the autonomous or semi-autonomous vehicle and privacy requirements of Goldman-Shenhar to include wherein the respective ...vehicles use the provided data privacy requirements to regulate collection, retention, or sharing of data associated
One would have been motivated to combine the teachings of Maher to Goldman-Shenhar  to do so as it provides / allows protecting connected vehicles and/or the systems and/or data associated therewith from unauthorized, unwanted, and/or unintended access, use and/or tampering using security, trust, and privacy management techniques (Maher, [0003])





Regarding Claim 29;
Goldman-Shenhar and Maher discloses the CRM to Claim 26
Goldman-Shenhar further discloses wherein the cloud server is further caused to register the passengers or drivers, and receive data privacy preferences of the passengers or drivers ([0036]-[0037]).

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman-Shenhar et al. (US 2017/0316533 A1) in view of Forest (US 2018/0351946 A1) and Maher et al. (US 2013/0212659 A1).


Regarding Claim 5;
Goldman-Shenhar discloses the apparatus to Claim 4.
	Goldman-Shenhar further discloses the autonomous or semi-autonomous vehicle and wherein the trust function is to generate the expected pass code ([0019] and [0052])
	Goldman-Shenhar fails to explicitly disclose ...based at least in part on a time of reservation and a unique signature of the autonomous or semi-autonomous vehicle. 
	However, in an analogous art, Forest teaches [generating a token] at least in part on a time of reservation and [type] of [a] vehicle (Forest, [0026] - he server 54B can send the first biometric signature to the vehicle by generating an authorization token (C), which includes a second biometric signature (Sig.sub.ServerPrivKey(C)) generated by the server 54B based on the first biometric signature (Sig.sub.ServerPrivKey(B)) along with other details relevant to the user's requested access, for example, reservation details (Reserv.details). The private keys used to generate the first biometric signature and the second biometric signature can be the same or different private keys. The reservation details may include information associated with a vehicle type, reservation time, use duration, authorization token expiration time/duration, etc. The authorization token format can be the following: {C=[Reserv.details, B, Sig.sub.ServerPrivKey(B)], SigServerPrivKey(C)}.)
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Forest to the reservation of Goldman-Shenhar to include [generating a token] at least in part on a time of reservation and [type] of [a] vehicle
One would have been motivated to combine the teachings of Forest to Goldman-Shenhar  to do so as it provides / allows address[ing] privacy concerns by validating the user's biometric information without storing the user's biometric information on a backend system (Forest, [0003]).
	Further, in an analogous art, Maher teaches [concepts] use of a vehicle signature as a means of trust ([0131] - As illustrated, messages originating from trusted systems, components, and devices included in and associated with the vehicle 100 may be encrypted and/or digitally signed using one or more cryptographic keys (e.g., a key of a public-private cryptographic key pair). Trusted systems receiving the encrypted and/or signed messages 600 may use complementary cryptographic keys to, for example, decrypt, and/or verify the signature associated with, the messages and [0152] - Particularly, the method may be used by a vehicle ECU or a service receiving a communication from a trusted vehicle ECU or service. A communication from an ECU may be received 1000. The communication may be analyzed to determine if the originating ECU is trusted (e.g., whether the communication is a trusted communication). For example, in certain embodiments, the communication may include information indicating that the originating ECU possesses a trusted credential. Determining whether the originating ECU is trusted may involve analyzing the communication to determine that the communication includes an indication (e.g., a digital signature or the like) that the originating ECU possesses a trusted credential 1002. Based on this determination, it may be determined that the communication and the originating ECU are trusted 1004).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the using a vehicle signature of the secondary reference(s) for the device type of the Forest reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim(s) 14; claim(s) 14 is/are directed to a/an method associated with the apparatus claimed in claim(s) 5. Claim(s) 14 is/are similar in scope to claim(s) 5, and is/are therefore rejected under similar rationale.






Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman-Shenhar et al. (US 2017/0316533 A1) in view of Canavor et al. (US 9,971,348 B1).

Regarding Claim 8;
Goldman-Shenhar discloses the apparatus to Claim 6.
	Goldman-Shenhar further discloses wherein the access control subsystem is to further receive from the cloud server... the passenger or driver, a data privacy profile of the passenger or driver ([0041] - The system 102 responds to the selected ride type designation by implementing and providing certain passenger security, passenger safety, vehicle management, and/or passenger privacy features for the requested ride, wherein the provided features are determined or influenced by the selected ride type designation and [0052] - The following description assumes that the system 102 and/or the autonomous vehicle 104 has obtained or has access to the details of a ride request or reservation, such as a user identifier, payment options, sharing/privacy preferences, and the like. Thus, the system processes a ride request for a requesting passenger, dispatches an autonomous vehicle 104 to the pickup location for that passenger, or schedules a vehicle dispatch at the appropriate time (which may be needed for reservations made in advance)).
	Goldman-Shenhar fails to explicitly disclose wherein the access control subsystem is to further receive from the cloud server, in response to the provision of the bio-metric data of the passenger or driver, a data privacy profile of the passenger or driver, when the provided bio-metric data match bio-metric data of the passenger or driver known to the cloud server.
	However, in an analogous art, Canavor teaches wherein the ... control subsystem is to further receive from the cloud server, in response to the provision of the bio-metric data of the (FIG. 3 – Computing Environment and FIG. 4 – profile present (i.e., match) and col. 7, lines 4-48 - The autonomous vehicle controller 203 may use one or more approaches to identify a passenger. ... Alternatively or in addition, the autonomous vehicle controller 203 may cause the autonomous vehicle 103 to capture or receive other biometric data (e.g., fingerprints, thumbprints, hand prints, retinal scans, iris scans, etc.) of the passenger and provide the received biometric data to the passenger identification application 246 to match the received biometric data to a passenger profile... After the passenger has been identified, the vehicle controller 203 may cause the autonomous vehicle 103 to download the corresponding passenger profile 231 for the identified passenger).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Canavor to privacy profile of Goldman-Shenhar to include wherein the ... control subsystem is to further receive from the cloud server, in response to the provision of the bio-metric data of the passenger or driver, a data privacy profile of the passenger or driver, when the provided bio-metric data match bio-metric data of the passenger or driver known to the cloud server.
One would have been motivated to combine the teachings of Canavor to Goldman-Shenhar to do so as it provides / allows to enforce safety rules and regulations, as well as personalize the autonomous vehicle and tailor its operation to the preferences of the passengers (col. 1, lines 60-67).

Regarding Claim(s) 16; claim(s) 16 is/are directed to a/an method associated with the apparatus claimed in claim(s) 8. Claim(s) 16 is/are similar in scope to claim(s) 8, and is/are therefore rejected under similar rationale.


Claims 9-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman-Shenhar et al. (US 2017/0316533 A1) in view of Canavor et al. (US 9,971,348 B1) and further in view of Maher et al. (US 2013/0212659 A1).

Regarding Claim 9;
Goldman-Shenhar and Canavor discloses the apparatus to Claim 8.
Goldman-Shenhar further discloses the autonomous or semi-autonomous vehicle and teaches ... data privacy profile of the passenger or driver provided by the cloud server (Goldman-Shenhar, [0041] and [0052]) and Canavor further teaches ... data privacy profile of the passenger or driver provided by the cloud server (and Canavor, FIG. 3 –and FIG. 4 –and col. 7, lines 4-48).
	Goldman-Shenhar and Canavor fail to explicitly disclose wherein the management system further comprises a data collection and sharing subsystem to collect and share data about the passenger or driver, and the passenger or driver's usage of the autonomous or semi-autonomous vehicle, based at least in part on the data privacy profile of the passenger or driver ...
	However, in an analogous art, Maher teaches wherein the management system further comprises a data collection and sharing subsystem to collect and share data about the passenger or driver, and the passenger or driver's usage of the...vehicle, based at least in part on the data (Maher, [0141] -  As illustrated, a privacy management system 110 and/or other ECU included in a vehicle 100 may store policy information 700 (e.g., in the form of control programs such as those described in the '693 application). In certain embodiments, the policy information 700 may be generated by a system or device associated with a user and/or by a trust and privacy management system (not shown). The policy information 700 may, among other things, identify and articulate what entities may access PII 802 derived and/or generated by systems, components, and devices included in the vehicle 100 and how such PII 802 may be used. In certain embodiments, the policy information 700 may articulate what kinds of PII 802 may be distributed to external services and systems 806. PII 802 may include a variety of personal information including, without limitation, personal identification information, usage information, location information, vehicle settings information, information generated by vehicle sensors, and/or any other types of personal information).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Maher to the autonomous or semi-autonomous vehicle and privacy profile of Goldman-Shenhar and Canavor to include wherein the management system further comprises a data collection and sharing subsystem to collect and share data about the passenger or driver, and the passenger or driver's usage of the...vehicle, based at least in part on the data privacy profile of the passenger or driver....
One would have been motivated to combine the teachings of Maher to Goldman-Shenhar  to do so as it provides / allows protecting connected vehicles and/or the systems and/or data (Maher, [0003])

Regarding Claim 10;
Goldman-Shenhar and Canavor discloses the apparatus to Claim 8.
	Goldman-Shenhar and Canavor fail to explicitly disclose wherein the data privacy profile comprises one or more specifications that denote whether collection or sharing of demographic data, in-cabin visual data, in-cabin audio data, location and route data, in-cabin infotainment usage data, or in-cabin comfort preference data associated with the passenger or driver, are permitted.
However, in an analogous art, Maher teaches wherein the data privacy profile comprises one or more specifications that denote whether collection or sharing of demographic data, in-cabin visual data, in-cabin audio data, location and route data, in-cabin infotainment usage data, or in-cabin comfort preference data associated with the passenger or driver, are permitted (Maher, [0141] -  As illustrated, a privacy management system 110 and/or other ECU included in a vehicle 100 may store policy information 700 (e.g., in the form of control programs such as those described in the '693 application). In certain embodiments, the policy information 700 may be generated by a system or device associated with a user and/or by a trust and privacy management system (not shown). The policy information 700 may, among other things, identify and articulate what entities may access PII 802 derived and/or generated by systems, components, and devices included in the vehicle 100 and how such PII 802 may be used. In certain embodiments, the policy information 700 may articulate what kinds of PII 802 may be distributed to external services and systems 806. PII 802 may include a variety of personal information including, without limitation, personal identification information, usage information, location information, vehicle settings information, information generated by vehicle sensors, and/or any other types of personal information).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Maher to the autonomous or semi-autonomous vehicle and privacy profile of Goldman-Shenhar and Canavor to include wherein the data privacy profile comprises one or more specifications that denote whether collection or sharing of demographic data, in-cabin visual data, in-cabin audio data, location and route data, in-cabin infotainment usage data, or in-cabin comfort preference data associated with the passenger or driver, are permitted.
One would have been motivated to combine the teachings of Maher to Goldman-Shenhar  to do so as it provides / allows protecting connected vehicles and/or the systems and/or data associated therewith from unauthorized, unwanted, and/or unintended access, use and/or tampering using security, trust, and privacy management techniques (Maher, [0003])

Regarding Claim 11;
Goldman-Shenhar and Canavor discloses the apparatus to Claim 8.
	Goldman-Shenhar further discloses the autonomous or semi-autonomous vehicle ([0019]).
Goldman-Shenhar and Canavor fail to explicitly disclose wherein the data privacy profile comprises one or more specifications that denote whether sharing of collected data associated with the passenger or driver, with a service provider of the autonomous or semi-autonomous vehicle, vehicle manufacturers, transportation agencies, or academic institutions, are permitted.
 (Maher, [0141] -  As illustrated, a privacy management system 110 and/or other ECU included in a vehicle 100 may store policy information 700 (e.g., in the form of control programs such as those described in the '693 application). In certain embodiments, the policy information 700 may be generated by a system or device associated with a user and/or by a trust and privacy management system (not shown). The policy information 700 may, among other things, identify and articulate what entities may access PII 802 derived and/or generated by systems, components, and devices included in the vehicle 100 and how such PII 802 may be used. In certain embodiments, the policy information 700 may articulate what kinds of PII 802 may be distributed to external services and systems 806. PII 802 may include a variety of personal information including, without limitation, personal identification information, usage information, location information, vehicle settings information, information generated by vehicle sensors, and/or any other types of personal information). As constructed external services can be any entity thus covering the claim limitations.
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Maher to the autonomous or semi-autonomous vehicle and privacy profile of Goldman-Shenhar and Canavor to include wherein the data privacy profile comprises one or more specifications that denote whether sharing of collected data associated with the passenger or driver, with a service provider .
One would have been motivated to combine the teachings of Maher to Goldman-Shenhar  to do so as it provides / allows protecting connected vehicles and/or the systems and/or data associated therewith from unauthorized, unwanted, and/or unintended access, use and/or tampering using security, trust, and privacy management techniques (Maher, [0003])

Regarding Claim(s) 17; claim(s) 17 is/are directed to a/an method associated with the apparatus claimed in claim(s) 9. Claim(s) 17 is/are similar in scope to claim(s) 9, and is/are therefore rejected under similar rationale.

Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman-Shenhar et al. (US 2017/0316533 A1) in view of Maher et al. (US 2013/0212659 A1) and further in view of Forest (US 2018/0351946 A1).

Regarding Claim 27;
Goldman-Shenhar and Maher disclose the CRM to Claim 26.
	Goldman-Shenhar further wherein the cloud server is caused to generate an expected passcode for a reservation of a passenger or driver... of the autonomous or semi-autonomous vehicle being reserved ([0019] and [0052]).
Maher teaches [concepts] use of a vehicle signature as a means of trust ([0131] - As illustrated, messages originating from trusted systems, components, and devices included in and associated with the vehicle 100 may be encrypted and/or digitally signed using one or more cryptographic keys (e.g., a key of a public-private cryptographic key pair). Trusted systems receiving the encrypted and/or signed messages 600 may use complementary cryptographic keys to, for example, decrypt, and/or verify the signature associated with, the messages and [0152] - Particularly, the method may be used by a vehicle ECU or a service receiving a communication from a trusted vehicle ECU or service. A communication from an ECU may be received 1000. The communication may be analyzed to determine if the originating ECU is trusted (e.g., whether the communication is a trusted communication). For example, in certain embodiments, the communication may include information indicating that the originating ECU possesses a trusted credential. Determining whether the originating ECU is trusted may involve analyzing the communication to determine that the communication includes an indication (e.g., a digital signature or the like) that the originating ECU possesses a trusted credential 1002. Based on this determination, it may be determined that the communication and the originating ECU are trusted 1004).
Goldman-Shenhar and Maher fail to explicitly to generate... based at least in part of a unique signature of the ...vehicle being reserved. 
However, in an analogous art, Forest teaches generate... based at least in part of a [type] of the ...vehicle being reserved. (Forest, [0026] - he server 54B can send the first biometric signature to the vehicle by generating an authorization token (C), which includes a second biometric signature (Sig.sub.ServerPrivKey(C)) generated by the server 54B based on the first biometric signature (Sig.sub.ServerPrivKey(B)) along with other details relevant to the user's requested access, for example, reservation details (Reserv.details). The private keys used to generate the first biometric signature and the second biometric signature can be the same or different private keys. The reservation details may include information associated with a vehicle type, reservation time, use duration, authorization token expiration time/duration, etc. The authorization token format can be the following: {C=[Reserv.details, B, Sig.sub.ServerPrivKey(B)], SigServerPrivKey(C)}.)
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Forest to the reservation of Goldman-Shenhar and Maher to include generate... based at least in part of a [type] of the ...vehicle being reserved.
One would have been motivated to combine the teachings of Forest to Goldman-Shenhar  to do so as it provides / allows address[ing] privacy concerns by validating the user's biometric information without storing the user's biometric information on a backend system (Forest, [0003]).
Further, it would have been obvious to use the signature of Maher in lieu of the device type of Forest. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the using a vehicle signature of the secondary reference(s) for the device type of the Forest reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.






Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman-Shenhar et al. (US 2017/0316533 A1) in view of Maher et al. (US 2013/0212659 A1) and further in view of Canavor et al. (US 9,971,348 B1).

Regarding Claim 28;
Goldman-Shenhar and Maher disclose the CRM to Claim 26.
	Goldman-Shenhar further discloses wherein the cloud server is caused to provide a data privacy profile of a passenger or driver having the data privacy requirements of the passenger or driver to an autonomous or semi-autonomous vehicle reserved for the passenger or driver... and [concepts of a an autonomous or semi-autonomous] ([0019] and [0041] - The system 102 responds to the selected ride type designation by implementing and providing certain passenger security, passenger safety, vehicle management, and/or passenger privacy features for the requested ride, wherein the provided features are determined or influenced by the selected ride type designation and [0052] - The following description assumes that the system 102 and/or the autonomous vehicle 104 has obtained or has access to the details of a ride request or reservation, such as a user identifier, payment options, sharing/privacy preferences, and the like. Thus, the system processes a ride request for a requesting passenger, dispatches an autonomous vehicle 104 to the pickup location for that passenger, or schedules a vehicle dispatch at the appropriate time (which may be needed for reservations made in advance)).
	Goldman-Shenhar and Maher fails to explicitly disclose wherein the cloud server is caused to provide a data privacy profile of a passenger or driver having the data privacy 
	However, in an analogous art, Canavor teaches herein the cloud server is caused to provide a data privacy profile of a passenger or driver having the data privacy requirements of the passenger or driver to .... vehicle ... in response to receipt of bio-metric data of the passenger or driver from [the] vehicle. (FIG. 3 – Computing Environment and FIG. 4 – profile present (i.e., match) and col. 7, lines 4-48 - The autonomous vehicle controller 203 may use one or more approaches to identify a passenger. ... Alternatively or in addition, the autonomous vehicle controller 203 may cause the autonomous vehicle 103 to capture or receive other biometric data (e.g., fingerprints, thumbprints, hand prints, retinal scans, iris scans, etc.) of the passenger and provide the received biometric data to the passenger identification application 246 to match the received biometric data to a passenger profile... After the passenger has been identified, the vehicle controller 203 may cause the autonomous vehicle 103 to download the corresponding passenger profile 231 for the identified passenger).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Canavor to privacy profile of Goldman-Shenhar and Maher to include wherein the cloud server is caused to provide a data privacy profile of a passenger or driver having the data privacy requirements of the passenger or driver to .... vehicle ... in response to receipt of bio-metric data of the passenger or driver from [the] vehicle.
One would have been motivated to combine the teachings of Canavor to Goldman-Shenhar and Maher to do so as it provides / allows to enforce safety rules and regulations, as (col. 1, lines 60-67).

Claims 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman-Shenhar et al. (US 2017/0316533 A1) in view of Canavor et al. (US 9,971,348 B1) and Maher et al. (US 2013/0212659 A1).

Regarding Claim 30;
Goldman-Shenhar discloses one or more computer readable medium (CRM) having a plurality of instructions to cause a client device, in response to execution of the instructions by the client device, to implement a reservation client to provide data privacy preferences of a passenger or a driver to a cloud server ([0019] and [0041] - The system 102 responds to the selected ride type designation by implementing and providing certain passenger security, passenger safety, vehicle management, and/or passenger privacy features for the requested ride, wherein the provided features are determined or influenced by the selected ride type designation and [0052] - The following description assumes that the system 102 and/or the autonomous vehicle 104 has obtained or has access to the details of a ride request or reservation, such as a user identifier, payment options, sharing/privacy preferences, and the like. Thus, the system processes a ride request for a requesting passenger, dispatches an autonomous vehicle 104 to the pickup location for that passenger, or schedules a vehicle dispatch at the appropriate time (which may be needed for reservations made in advance)).
Goldman-Shenhar fails to explicitly disclose wherein the cloud server provides the data privacy preferences to an autonomous or semi-autonomous vehicle on confirmation of identity of 
However, in an analogous art, Canavor teaches wherein the cloud server provides the data privacy preferences to an autonomous or semi-autonomous vehicle on confirmation of identity of the passenger or driver, in response to bio-metric data of the passenger or driver provided by the autonomous or semi-autonomous vehicle (FIG. 3 – Computing Environment and FIG. 4 – profile present (i.e., match) and col. 7, lines 4-48 - The autonomous vehicle controller 203 may use one or more approaches to identify a passenger. ... Alternatively or in addition, the autonomous vehicle controller 203 may cause the autonomous vehicle 103 to capture or receive other biometric data (e.g., fingerprints, thumbprints, hand prints, retinal scans, iris scans, etc.) of the passenger and provide the received biometric data to the passenger identification application 246 to match the received biometric data to a passenger profile... After the passenger has been identified, the vehicle controller 203 may cause the autonomous vehicle 103 to download the corresponding passenger profile 231 for the identified passenger).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Canavor to privacy profile of Goldman-Shenhar to include  wherein the cloud server provides the data privacy preferences to an autonomous or semi-autonomous vehicle on confirmation of identity of the passenger or driver, in response to bio-metric data of the passenger or driver provided by the autonomous or semi-autonomous vehicle
(col. 1, lines 60-67).
Further, in an analogous art, Maher teaches wherein the ... vehicle collect, retain or share data associated with the passenger or driver in compliance with the data privacy preferences (Maher, [0141] -  As illustrated, a privacy management system 110 and/or other ECU included in a vehicle 100 may store policy information 700 (e.g., in the form of control programs such as those described in the '693 application). In certain embodiments, the policy information 700 may be generated by a system or device associated with a user and/or by a trust and privacy management system (not shown). The policy information 700 may, among other things, identify and articulate what entities may access PII 802 derived and/or generated by systems, components, and devices included in the vehicle 100 and how such PII 802 may be used. In certain embodiments, the policy information 700 may articulate what kinds of PII 802 may be distributed to external services and systems 806. PII 802 may include a variety of personal information including, without limitation, personal identification information, usage information, location information, vehicle settings information, information generated by vehicle sensors, and/or any other types of personal information).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Maher to the autonomous or semi-autonomous vehicle and privacy profile of Goldman-Shenhar and Canavor to include wherein the ... vehicle collect, retain or share data associated with the passenger or driver in compliance with the data privacy preferences.
(Maher, [0003])

Regarding Claim 31;
Goldman-Shenhar and Canavor and Maher disclose the CRM of Claim 30.
Goldman-Shenhar further discloses wherein the bio-metric data of the passenger or driver are provided by the autonomous or semi-autonomous vehicle to the cloud server, in response to an attempt of the passenger or driver to gain access to the autonomous or semi-autonomous vehicle, when exercising a reservation of the autonomous or semi-autonomous vehicle ([0022] - The security and access system 108 can be an independent and distinct subsystem, or it can be integrated with the transportation system 102 and/or any of the other systems described herein. The security and access system 108 may be implemented with one or more backend server systems, which may be cloud-based, network-based, or resident at the particular campus or geographical location serviced by the transportation system 102 and [0036] - The examples that follow assume that the system 102 maintains a list of registered users, and that each registered user can be uniquely identified in some manner (e.g., by username and password, a personal identification code, biometric data, or the like, which can be provided by a personal device, a wearable device or item, a smart device or item, a mobile device, a camera, or any suitably configured electronic device) and [0052] - As another example, a biometric scanner can be installed on the autonomous vehicle 104 to verify the identity of a potential passenger using fingerprint data, eye scanner data, facial recognition data, voice recognition data, or the like).
Regarding Claim 32;
Goldman-Shenhar and Canavor and Maher disclose the CRM of Claim 30.
Goldman-Shenhar further discloses wherein the reservation client is to further contact the cloud server to reserve the autonomous or semi-autonomous vehicle for the passenger or driver; and wherein the reservation client is to receive an expected passcode from the cloud server for the autonomous or semi-autonomous vehicle to gain trust of the passenger or driver with respect to the data privacy preferences of the passenger or driver will be complied ([0019] - The autonomous vehicle transportation system 102 includes or cooperates with one or more driverless vehicles (the autonomous vehicles 104). Accordingly, the system 102 can include or cooperate with the necessary onboard native processing, control, and computing intelligence and logic of the autonomous vehicles 104. The system 102 may also include one or more backend server systems, which may be cloud-based, network-based, or resident at the particular campus or geographical location serviced by the system 102. The system 102 can communicate with the user devices 106 operated by passengers to schedule rides, dispatch vehicles, and the like. In addition, the system 102 can communicate with the security and access system 108, the navigation and map system 110, and/or other compatible systems (not shown in FIG. 1) as needed and [0020] - In accordance with a typical use case scenario, a registered user of the transportation system 102 can create a ride request or reservation via the user device 106 or using any other communication service, system, or device that is compatible with the service provider of the transportation system and [0021] - The transportation system 102 receives the ride request, processes the request, and dispatches an autonomous vehicle (when and if one is available) to pick up the passenger at the designated pickup location and at the appropriate time and [0037]-[0038] - Users can choose driverless rides that accommodate or allow different sharing/privacy levels. ... and [0049] – ...a privacy setting field 308... and [0052] -  For example, after processing a reservation (a ride request), the system 102 or a mobile app can generate a verification or access code for the passenger. The verification code can be a single-use code that expires after a predetermined period of time. The verification code can be an alphanumeric string of any length, a numeric code having any number of digits, or the like. The autonomous vehicle 104 can have a keypad or a touchscreen element to obtain a user-entered code from the passenger);

Regarding Claim 33;
Goldman-Shenhar and Canavor and Maher disclose the CRM of Claim 32.
Goldman-Shenhar further discloses wherein the autonomous or semi- autonomous vehicle is to also provide the same passcode to the passenger or driver, when the passenger or driver attempts to access the autonomous or semi-autonomous vehicle in exercise of the reservation ([0019] - The autonomous vehicle transportation system 102 includes or cooperates with one or more driverless vehicles (the autonomous vehicles 104). Accordingly, the system 102 can include or cooperate with the necessary onboard native processing, control, and computing intelligence and logic of the autonomous vehicles 104. The system 102 may also include one or more backend server systems, which may be cloud-based, network-based, or resident at the particular campus or geographical location serviced by the system 102 and [0022] - The security and access system 108 may be implemented with one or more backend server systems, which may be cloud-based, network-based, or resident at the particular campus or geographical location serviced by the transportation system 102. The security and access system 108 is responsible for performing or supporting the various personal safety, security, and protection features described in more detail herein. For example, the security and access system 108 can grant/deny passenger access to the autonomous vehicles 104 as needed. In certain embodiments, the security and access system 108 includes or cooperates with suitably configured security components, applications, or devices onboard the autonomous vehicles 104 and/or onboard the user devices 106 and [0052] - For example, after processing a reservation (a ride request), the system 102 or a mobile app can generate a verification or access code for the passenger. The verification code can be a single-use code that expires after a predetermined period of time. The verification code can be an alphanumeric string of any length, a numeric code having any number of digits, or the like. The autonomous vehicle 104 can have a keypad or a touchscreen element to obtain a user-entered code from the passenger. If an invalid code is entered, the autonomous vehicle 104 can initiate security measures to ensure that the person cannot enter the vehicle).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/Primary Examiner, Art Unit 2439